                         Case 2:21-cv-01111-MCE-AC Document 32 Filed 08/25/21 Page 1 of 4


                     1   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                         Fred R. Puglisi, Cal. Bar No. 121822
                     2   Jay T. Ramsey, Cal. Bar No. 273160
                         1901 Avenue of The Stars, Suite 1600
                     3   Los Angeles, California 90067-6055
                         Telephone: 310.228.3700
                     4   Facsimile: 310.228.3701
                     5   Attorneys for Plaintiff
                         Precision for Medicine, LLC (F/K/A Precision Oncology
                     6   LLC; F/K/A Act Oncology, LLC)
                     7   MORGAN, LEWIS & BOCKIUS LLP
                         Andrew J. Gray IV, Cal. Bar No. 202137
                     8   andrew.gray@morganlewis.com
                         Walter S. Tester, Cal. Bar No. 287228
                     9   scott.tester@morganlewis.com
                         1400 Page Mill Road
                    10   Palo Alto, CA 94304
                         Tel: +1.650.843.4000
                    11   Fax: +1.650.843.4001
                    12   Lucy Wang, Cal. Bar No. 257771
                         lucy.wang@morganlewis.com
                    13   One Market
                         Spear Street Tower
                    14   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000
                    15   Fax: +1.415.442.1001
                    16   Attorneys for Defendant
                         SureClinical, Inc.
                    17

                    18                                UNITED STATES DISTRICT COURT
                    19                              EASTERN DISTRICT OF CALIFORNIA
                    20                                      SACRAMENTO DIVISION
                    21
                         Precision for Medicine, LLC (f/k/a Precision     Case No. 2:21-cv-01111-MCE-AC
                    22   Oncology LLC; f/k/a ACT Oncology, LLC),
                                                                          JOINT STIPULATION CONTINUING
                    23                         Plaintiff,                 HEARING DATE AND ORDER
                                                                          GRANTING SAME
                    24                  vs.
                                                                         Judge: Morrison C. England, Jr.
                    25   SureClinical, Inc.,                             Hearing Date: August 31, 2021
                                                                         Time: 10:00 AM
                    26                         Defendant.
                    27

                    28
MORGAN, LEWIS &                                                                    JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP             CASE NO. 2:21-CV-01111-MCE-AC
 ATTORNEYS AT LAW                                                                PRELIMINARY INJUNCTION HEARING
  SILICON VALLEY
                         Case 2:21-cv-01111-MCE-AC Document 32 Filed 08/25/21 Page 2 of 4


                     1          Plaintiff Precision for Medicine, LLC (f/k/a Precision Oncology LLC; f/k/a ACT
                     2   Oncology, LLC) (“Precision”) and Defendant SureClinical, Inc. (“SureClinical”) (collectively,
                     3   the “Parties”), by and through their respective counsel, respectfully submit this stipulation.
                     4          WHEREAS, on June 23, 2021, Precision filed its Complaint in the above-captioned matter
                     5   and filed a Motion for Temporary Restraining Order (“TRO”) and Preliminary Injunction.
                     6          WHEREAS, on June 23, 2021, the Court granted the TRO until July 8, 2021 and further
                     7   scheduled a hearing on July 8, 2021 to consider Precision’s Motion for Preliminary Injunction.
                     8          WHEREAS, on July 7, 2021, the Parties informed the Court that they are engaging in
                     9   business discussions and requested a two-week continuance of the hearing on the Motion for
                    10   Preliminary Injunction.
                    11          WHEREAS, on July 7, 2021, the Court granted the Parties’ joint stipulation to continue
                    12   the hearing on the Motion for Preliminary Injunction and to extend the TRO to the continued
                    13   hearing date, subject to the Parties’ agreement that Precision will not initiate more than one
                    14   export at a time during the period through the continued hearing date on the Motion for
                    15   Preliminary Injunction;
                    16          WHEREAS, on August 24, 2021, the Court continued the hearing on the Motion for
                    17   Preliminary Injunction to August 31, 2021; and
                    18          WHEREAS, the Parties are continuing to engage in business discussions, including
                    19   through a contemplated meeting between the parties’ principals.
                    20          NOW THEREFORE, the Parties hereby stipulate and agree, as follows:
                    21              1. Subject to the approval of the Court, that the hearing on Precision’s Motion for
                    22                  Preliminary Injunction currently scheduled for August 31, 2021, be continued until
                    23                  a date and time at the Court’s earliest convenience on or after September 9, 2021.
                    24              2. The TRO entered by the Court on June 23, 2021 shall remain in full force and
                    25                  effect until the continued hearing date on the Motion for Preliminary Injunction.
                    26              3. During the period from now until the continued hearing date on the Motion for
                    27                  Preliminary Injunction, Precision and SureClinical have agreed that Precision will
                    28
MORGAN, LEWIS &                                                                           JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP             CASE NO. 2:21-CV-01111-MCE-AC                     1
 ATTORNEYS AT LAW                                                                       PRELIMINARY INJUNCTION HEARING
  SILICON VALLEY
                         Case 2:21-cv-01111-MCE-AC Document 32 Filed 08/25/21 Page 3 of 4


                     1                 not initiate more than one export at a time.
                     2             4. SureClinical’s deadline to answer or otherwise respond to the Complaint is
                     3                 continued to 30 days after the continued hearing date on the Motion for
                     4                 Preliminary Injunction.
                     5

                     6   Dated:   August 24, 2021                            Respectfully submitted,
                     7                                                       SHEPPARD, MULLIN, RICHTER &
                                                                             HAMPTON LLP
                     8                                                       Fred R. Puglisi
                                                                             Jay T. Ramsey
                     9

                    10                                                       By /s/ Jay T. Ramsey
                                                                               Jay T. Ramsey
                    11                                                         Attorneys for Plaintiff
                                                                               Precision for Medicine, LLC (f/k/a
                    12                                                         Precision Oncology LLC; f/k/a Act
                                                                               Oncology, LLC)
                    13

                    14
                                                                             MORGAN, LEWIS & BOCKIUS LLP
                    15                                                       Andrew J. Gray IV
                                                                             Lucy Wang
                    16                                                       Walter S. Tester

                    17
                                                                             By /s/ Lucy Wang
                    18                                                         Lucy Wang
                                                                               Attorneys for Defendant
                    19                                                         SureClinical, Inc.

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                         JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP             CASE NO. 2:21-CV-01111-MCE-AC                   2
 ATTORNEYS AT LAW                                                                     PRELIMINARY INJUNCTION HEARING
  SILICON VALLEY
                         Case 2:21-cv-01111-MCE-AC Document 32 Filed 08/25/21 Page 4 of 4


                     1                                                ORDER
                     2          Pursuant to the Parties’ stipulation, the hearing in the above-captioned matter previously

                     3   scheduled for August 31, 2021 is hereby continued until September 17, 2021, at 10:00 a.m., and

                     4   will be conducted via videoconference. The TRO issued on June 23, 2021 will remain in full

                     5   force and effect until the continued hearing date on the Motion for Preliminary Injunction.

                     6   During the period from now until the continued hearing date on the Motion for Preliminary

                     7   Injunction, Precision and SureClinical have agreed that Precision will not initiate more than one

                     8   export at a time. SureClinical’s deadline to answer or otherwise respond to the Complaint is

                     9   continued to 30 days after the new hearing date on the Motion for Preliminary Injunction.

                    10         IT IS SO ORDERED.
                    11
                         Dated: August 25, 2021
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                         JOINT STIPULATION TO CONTINUE
 BOCKIUS LLP             CASE NO. 2:21-CV-01111-MCE-AC                    3
 ATTORNEYS AT LAW                                                                     PRELIMINARY INJUNCTION HEARING
  SILICON VALLEY
